DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/1/21 is acknowledged.

Claim 69 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/21.

	Claims 48-68 are examined on the merits.

Allowable Subject Matter
Claims 59-68 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 48-68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection) Claims 48-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 48 recites, “A polynucleotide comprising a sequence of a flavivirus wherein a
nucleotide sequence encoding the flavivirus is preceded by a sequence encoding:
a part of a flavivirus Capsid protein comprising or consisting of an N terminal part of the
flavivirus Capsid protein, 
an immunogenic protein, or a part thereof comprising an immunogenic peptide, and a 2A cleaving peptide, wherein the 2A cleaving peptide is not followed by ubiquitin.”
However, while the preamble states that the polynucleotide comprises “a sequence of a flavivirus” line two of the claim states that the nucleotide sequence encodes “the flavivirus”, which implies that a complete genome of a flavivirus is present.  Since the preamble implies that a fragment of a flavivirus is present in the polynucleotide sequence (“a sequence of a flavivirus”) it is unclear if the polynucleotide contains a fragment of a flavivirus genome or the entire flavivirus genome.  Claims 49-58 do not remedy this deficiency.  The claim can be amended as follows to overcome the rejection: “A polynucleotide comprising a sequence of a flavivirus wherein a nucleotide sequence encoding the sequence of the flavivirus is preceded by a sequence encoding…”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648